15‐2224 
      United States v. Marinello 
       
 1                                                   UNITED STATES COURT OF APPEALS 
 2                                                       FOR THE SECOND CIRCUIT 
 3                                                                      August Term, 2015 
 4                              (Argued:  February 11, 2016                           Decided:  October 14, 2016) 
 5                                                                      Docket No. 15‐2224 

 6                                                                                                      
 7                                                            UNITED STATES OF AMERICA, 
 8                                                                     Appellee, 

 9                                                                              v. 

10                                                                   CARLO J. MARINELLO, II, 
11                                                                     Defendant–Appellant. 
12                                                                                                      
13    Before:                      POOLER and SACK, Circuit Judges, and FAILLA, District Judge. 

14                  Defendant‐appellant Carlo J. Marinello, II appeals from an amended 

15    judgment of conviction entered against him on July 14, 2015 by the United States 

16    District Court for the Western District of New York (William M. Skretny, J.).  One 

17    of the counts of conviction alleged a violation of 26 U.S.C. § 7212(a)ʹs ʺomnibus 

18    clause,ʺ which criminally penalizes one who ʺcorruptly . . . obstructs or impedes, 

19    or endeavors to obstruct or impede, the due administration ofʺ the Internal 

20    Revenue Code in ways not addressed by other specific provisions of the statute.  

                                                                  
           
        Judge Katherine Polk Failla, of the United States District Court for the Southern 
      District of New York, sitting by designation. 
                                                                                         15‐2224 
                                                                     United States v. Marinello, II 

 1    The district court denied Marinelloʹs motion for an acquittal or a new trial on this 

 2    count, concluding that the government was not required to establish a pending 

 3    Internal Revenue Service action and a defendantʹs knowledge thereof as part of 

 4    its burden of proof.  We agree and conclude that these criteria are not offense 

 5    elements under the omnibus clause.  We further conclude that a violation of this 

 6    provision may be predicated on an omission, and that the district court did not 

 7    procedurally err in determining Marinelloʹs sentence.  The judgment of the 

 8    district court is therefore: 

 9           AFFIRMED. 

10                                           JOSEPH M. LATONA, Buffalo, NY, for 
11                                           Defendant–Appellant. 
12                                           RUSSELL T. IPPOLITO, JR., Assistant United 
13                                           States Attorney, Buffalo, NY, for William J. 
14                                           Hochul, Jr., United States Attorney for the 
15                                           Western District of New York, Appellee.




                                               2 
       
                                                                                          15‐2224 
                                                                      United States v. Marinello, II 

 1    SACK, Circuit Judge: 

 2          Defendant‐appellant Carlo J. Marinello, II, a resident of Erie County in 

 3    western New York State, owned and operated a freight service that couriered 

 4    items to and from the United States and Canada.  From approximately 1992 

 5    through 2010, Marinello neither kept corporate books or records nor filed 

 6    personal or corporate income tax returns.  Following an investigation by the 

 7    Internal Revenue Service (the ʺIRSʺ), he was indicted by a grand jury sitting in 

 8    the United States District Court for the Western District of New York on nine 

 9    counts of tax‐related offenses that allegedly occurred from 2005 through 2009.  A 

10    jury found him guilty on all counts.  He was sentenced to thirty‐six monthsʹ 

11    imprisonment and one year of supervised release, and ordered to pay 

12    $351,763.08 to the IRS in restitution.   

13          Under one of the counts of conviction, Marinello was charged with 

14    violating 26 U.S.C. § 7212(a).  One portion of the statute imposes criminal liability 

15    on one who ʺcorruptly or by force or threats of force . . . endeavors to intimidate 

16    or impede any officer or employee of the United States acting in an official 

17    capacity under this title” (i.e., the Internal Revenue Code).  Id.  Another portion, 

18    often referred to as the ʺomnibus clause,ʺ imposes criminal liability on one who 

19    ʺin any other way corruptly . . . obstructs or impedes, or endeavors to obstruct or 

                                                  3 
       
                                                                                         15‐2224 
                                                                     United States v. Marinello, II 

 1    impede, the due administration of this title.ʺ  Id.  Marinello was charged with 

 2    violating the omnibus clause. 

 3          On appeal, Marinello principally argues that we, like the Sixth Circuit 

 4    addressing the same issue, should construe the phrase ʺthe due administration of 

 5    this titleʺ in the omnibus clause to include only a pending IRS action of which a 

 6    defendant was aware.  He contends that his conviction under section 7212(a) 

 7    cannot stand under this construction because the government offered no 

 8    evidence at trial that he knew of a pending IRS investigation against him at the 

 9    time of the actions on which the conviction was based.  He also argues that a 

10    conviction under the omnibus clause cannot be premised on a defendantʹs 

11    omission, as it may have been in the case at bar, and that the district court 

12    committed procedural error during the sentencing proceedings. 

13          We exercise jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, 

14    and affirm Marinelloʹs conviction and sentence. 

15                                     BACKGROUND 

16          Factual Background 

17          In 1990, Marinello incorporated Express Courier Group/Buffalo, Inc. 

18    (ʺExpress Courierʺ), a New York corporation.  Express Courier maintained a 



                                                4 
       
                                                                                        15‐2224 
                                                                    United States v. Marinello, II 

 1    freight service that couriered documents and packages between the United States 

 2    and Canada.  Despite owning and managing the company, Marinello maintained 

 3    little documentation of his business income or expenses.  He shredded or 

 4    discarded most of the businessʹs records, including bank account statements, 

 5    employee work statements, gas receipts, and bills.  Marinello paid his employees 

 6    in cash and did not issue them (or himself) tax documents such as familiar Form 

 7    1099s or Form W‐2s.  He often used Express Courierʹs funds for personal 

 8    purposes, including mortgage payments on his residence (made indirectly 

 9    through weekly cash contributions to his wife) and monthly payments to his 

10    motherʹs senior living center.   

11          In December 2004, the IRS received an anonymous letter purporting to 

12    outline some of Marinelloʹs business practices and accusing him of tax evasion.  

13    IRS Special Agent Angela Klimczak was assigned to investigate those allegations.  

14    Upon reviewing its own records, the IRS discovered that, from at least 1992 

15    onward, Marinello failed to file personal or corporate income tax returns.  

16    Ultimately, Agent Klimczak recommended that the investigation be closed 

17    because the IRS could not at that time determine whether the unreported income 

18    was significant.  Marinello had no knowledge of this investigation. 



                                               5 
       
                                                                                            15‐2224 
                                                                        United States v. Marinello, II 

 1          In 2005, Marinello sought the advice of counsel, whom he informed of his 

 2    failure to file his tax returns.  Counsel told Marinello that this failure to file was 

 3    improper and referred him to an accounting firm for a consultation.  Allan 

 4    Wiegley, a certified public accountant at that firm, told Marinello that he needed 

 5    to provide records of business receipts and expenses in order to pay corporate 

 6    taxes with respect to Express Courier and its business.  Marinello was unable to 

 7    do so:  He had destroyed or failed to keep the documents.   

 8          Marinello met with Wiegley again the following year to discuss a different 

 9    matter.  During the meeting, Marinello stated that he had made no progress in 

10    gathering Express Courierʹs business records.  Wiegley declined to enter into a 

11    contract to perform accounting services for Express Courier or Marinello because 

12    there was inadequate documentation for him to prepare a corporate tax return.  

13    Despite the advice from counsel and two meetings with Wiegley, Marinello did 

14    not begin maintaining books and records for Express Courier.   




                                                 6 
       
                                                                                          15‐2224 
                                                                      United States v. Marinello, II 

 1          In each of the years 2005 through 2008, Express Courier had generated 

 2    annual total gross receipts of between $200,718.88 and $445,184.  During each of 

 3    those years, Marinello took approximately $26,000 to $50,000 from Express 

 4    Courierʹs business account and spent it in payment of his personal expenses.   

 5          The IRS re‐opened its investigation of Marinello in 2009.  On June 1, 2009, 

 6    Agent Klimczak conducted an interview of Marinello at his home.  He told her 

 7    that he could not recall the last time he had filed an income tax return.  He 

 8    initially maintained that he did not file tax returns because he thought they were 

 9    not required for persons who made less than $1,000 per year.  He eventually 

10    admitted that he had earned more than that amount annually and should have 

11    paid taxes, but ʺnever got around to it.ʺ  Testimony of Angela Klimczak, August 

12    6, 2014, Trial Transcript (ʺTrial Tr.ʺ) at 172 (Appʹx 181).  He stated that he used 

13    business income (by cashing checks from Express Courierʹs customers and 

14    depositing a portion of them into his personal bank account) as well as his 

15    business bank account to pay for personal expenses.  He confirmed that he 

16    shredded bank statements and that he did not keep track of Express Courierʹs 

17    income or expenses.  He also remembered telling an accountant that he shredded 

18    most of his business records.  Marinello explained that he destroyed these 



                                                7 
       
                                                                                         15‐2224 
                                                                     United States v. Marinello, II 

 1    documents because ʺthatʹs what [he had] been doing all alongʺ and that he ʺtook 

 2    the easy way out.ʺ  Id. at 194 (Appʹx 203). 

 3           Procedural History 

 4           On October 16, 2012, in the United States District Court for the Western 

 5    District of New York, Marinello was charged in a superseding indictment with 

 6    corruptly endeavoring to obstruct and impede the due administration of the 

 7    Internal Revenue laws, in violation of 26 U.S.C. § 7212(a) (Count One), and 

 8    willfully failing to file individual and corporate tax returns for calendar years 

 9    2005 through 2008, in violation of 26 U.S.C. § 7203 (Counts Two through Nine).  

10    Count One alleged that Marinello had violated section 7212(a) by, ʺamong other 

11    thing[s]ʺ: 

12                  (1) failing to maintain corporate books and records for 
13                      [Express Courier] of which the defendant was an 
14                      employee, officer, owner and operator; 

15                  (2) failing to provide the defendantʹs accountant with 
16                      complete and accurate information related to the 
17                      defendantʹs personal income and the income of 
18                      Express Courier; 

19                  (3) destroying, shredding and discarding business 
20                      records of Express Courier; 

21                  (4) cashing business checks received by Express Courier 
22                      for services rendered; 


                                                8 
       
                                                                                                      15‐2224 
                                                                                  United States v. Marinello, II 

 1                                 (5) hiding income earned by Express Courier in 
 2                                     personal and other non‐business bank accounts; 

 3                                 (6) transferring assets to a nominee;  

 4                                 (7) paying employees of Express Courier with cash; and 

 5                                 (8) using business receipts and money from business 
 6                                     accounts to pay personal expenses, including the 
 7                                     mortgage for the residence in which the defendant 
 8                                     resided and expenses related to the defendantʹs 
 9                                     motherʹs care at a senior living center. 

10    Superseding Indictment, dated October 16, 2012, at 1‐2 (Appʹx 75‐76) (formatting 

11    altered).1 

12                  Before trial, Marinello sought an instruction that ʺthe jury . . . be 

13    unanimous on at least one of the means under which the government . . . alleged 

14    [that] [he] ha[d] violated [title 26 section 7212(a)]ʺ in order to convict him of that 

15    offense.  Defendantʹs Requested Jury Instruction, dated September 25, 2012, at 1 

16    (Appʹx 41).  If any juror harbored a reasonable doubt on any one of the means 

17    alleged, the instruction required an acquittal on Count One.  Id.  The government 




                                                                  
         The original indictment alleged a ninth means of corrupt obstruction under Count 
          1

      One: ʺfailing to file with the [IRS] personal income tax returns and corporate tax returns 
      for Express Courier.ʺ  Indictment, dated February 14, 2012, at 2 (Appʹx 25).  In response 
      to Marinelloʹs motion to strike this allegation as duplicitous of the remaining counts of 
      the indictment, the government filed the superseding indictment, which removed it.   

                                                                     9 
       
                                                                                                 15‐2224 
                                                                             United States v. Marinello, II 

 1    opposed this proposal as a misstatement of the law, contending that it was not 

 2    required to prove all of the means specified in Count One.   

 3                  At a pre‐trial conference, the district court (William M. Skretny, Judge) 

 4    reserved ruling on the proposed jury instruction until trial.  During that 

 5    conference, Marinelloʹs counsel represented that there was ʺno question [that 

 6    Marinello] did not file his tax returns, corporate and personal,ʺ and that he had 

 7    advised Marinello ʺto take a pleaʺ to Counts Two through Nine.  See Transcript 

 8    of pre‐trial conference, October 4, 2012, at 2 (Appʹx 60).  But Marinello declined to 

 9    plead guilty to Count One, a felony.  Appʹx 60‐61. 

10                  Marinello subsequently moved for submission to the jury of a special 

11    verdict form requiring the jury to indicate whether it found him guilty or not 

12    guilty regarding each of the eight means of violating section 7212(a) alleged in 

13    Count One of the superseding indictment.  By text order, the district court 

14    deferred ruling on this request until trial.   

15                  At trial, defense counsel conceded that Marinello did not file his tax 

16    returns2 but argued that Marinello could not be convicted on Count One because 


                                                                  
         The parties further stipulated that Marinello did not file with the IRS personal tax 
          2

      returns or corporate tax returns for Express Courier for tax periods 1992 through 2010.  
      August 6, 2014 Trial Tr. at 64 (Appʹx 140).   

                                                                     10 
       
                                                                                                        15‐2224 
                                                                                    United States v. Marinello, II 

 1    he lacked the requisite criminal intent under section 7212(a), inasmuch as he did 

 2    not ʺcorruptlyʺ obstruct or impede the administration of the Internal Revenue 

 3    Code.3  Defense counsel further argued that Marinello must have affirmatively 

 4    ʺdo[ne] something,ʺ ʺ[l]ike file a phony return,ʺ to be guilty of this offense.  

 5    August 6, 2014 Trial Tr. at 55 (Appʹx 132).   

 6                  Over Marinelloʹs objection, the district court declined to instruct the jury 

 7    that it had to unanimously agree on at least one of the eight specified means by 

 8    which Marinello allegedly violated section 7212(a) to find him guilty under that 

 9    section.  No special verdict form was provided to the jury with respect to this 

10    offense.  Instead, the district court instructed the jury as to the underlying means 

11    contained in Count One as follows: 

12                                 [T]he indictment alleges multiple methods in which the 
13                                 crime [of violating section 7212(a)ʹs omnibus clause] can 
14                                 be committed, but the government does not have to 
15                                 prove all of them for you to return a guilty verdict on 
16                                 this charge.  Proof beyond a reasonable doubt of any 
17                                 one of the obstructive acts listed in the indictment is 
18                                 enough.  To return a guilty verdict, all 12 of you must 
19                                 agree that at least one of these has been proved.  

                                                                  
           As to the remaining counts, Marinello argued that he was not guilty because the 
          3

      government could not prove he ʺwillfullyʺ failed to file his tax returns.  August 6, 2014 
      Trial Tr. at 50 (Appʹx 127).  See 26 U.S.C. § 7203 (ʺAny person required under this title 
      . . . to make a return . . . who willfully fails to . . . make such return . . . shall, in addition 
      to other penalties provided by law, be guilty of a misdemeanor . . . .ʺ). 

                                                                     11 
       
                                                                                                      15‐2224 
                                                                                  United States v. Marinello, II 

 1                                 However, all of you need not agree that the same one 
 2                                 has been proved. 

 3    August 11, 2014 Trial Tr. at 471 (Appʹx 433).   

 4                  The jury convicted Marinello on all counts.  He then moved for a judgment 

 5    of acquittal or a new trial under Federal Rules of Criminal Procedure 29 and 33, 

 6    respectively, which the government opposed.4  Marinello argued, inter alia, that 

 7    the phrase ʺthe due administration of this titleʺ in section 7212(a) refers 

 8    exclusively to pending IRS investigations, and that a defendant may be convicted 

 9    under the statute only if he knowingly interferes with such an investigation.  

10    Employing that construction of the statute, which the Sixth Circuit had 

11    previously adopted in United States v. Kassouf, 144 F.3d 952 (6th Cir. 1998), 

12    Marinello contended that he should be acquitted because there was no evidence 

13    that he had become aware of the IRSʹs investigation until his June 1, 2009, 

14    interview with Agent Klimczak, which occurred after the offense conduct alleged 

15    in the superseding indictment had already taken place.   

16                  The district court declined to construe section 7212(a) that narrowly.  

17    Noting that a later panel of the Sixth Circuit had limited Kassouf to its facts, and 


                                                                  
        Before the defense rested at trial, Marinello also made a motion pursuant to Rule 29, 
          4

      which was denied by oral order.   

                                                                     12 
       
                                                                                           15‐2224 
                                                                       United States v. Marinello, II 

 1    that other courts had declined to follow the Kassouf courtʹs reasoning, the district 

 2    court concluded that ʺ[k]nowledge of a pending [IRS] investigation is not an 

 3    essential element of the crime.ʺ  Decision and Order at 6‐7, United States v. 

 4    Marinello, No. 12 Cr. 53S (W.D.N.Y. June 26, 2015) (Appʹx 549‐50) (citing United 

 5    States v. Bowman, 173 F.3d 595, 600 (6th Cir. 1999) and United States v. Willner, No. 

 6    07 Cr. 183(GEL), 2007 WL 2963711, at *4, 2007 U.S. Dist. LEXIS 75597, at *10‐11 

 7    (S.D.N.Y. Oct. 11, 2007) (collecting cases)).  In the courtʹs view, ʺ[t]he jury was 

 8    entitled to infer . . . that Marinello acted corruptly to impede or obstruct the due 

 9    administration of the Internal Revenue lawsʺ by otherwise hindering the 

10    collection of taxes due.  Id. at 6 (Appʹx 549). 

11          In the defendantʹs Presentence Investigation Report (the ʺPSRʺ), the 

12    Probation Office calculated the total tax loss from Marinelloʹs activities as 

13    approximately $598,215.53 by applying a percentage‐based formula to his gross 

14    income from 2005 through 2008.  See U.S. Sentencing Guidelines 

15    Manual (hereinafter, ʺU.S.S.G.ʺ) § 2T1.1(c)(2)(A) (U.S. Sentencing Commʹn 2014) 

16    (indicating that this formula should be used ʺunless a more accurate 

17    determination of the tax loss can be madeʺ).  The total tax loss resulted in a base 

18    offense level of twenty.  See U.S.S.G. §§ 2T1.1(a)(1), 2T4.1(H)‐(I) (specifying, for 



                                                 13 
       
                                                                                          15‐2224 
                                                                      United States v. Marinello, II 

 1    offenses involving willful failure to file returns, a base offense level of 20 where 

 2    the tax loss is ʺ[m]ore than $400,000ʺ but not more than $1,000,000).  A two‐level 

 3    enhancement to the base offense level was applied because Marinelloʹs 

 4    conviction under Count One implicated an adjustment for obstructing or 

 5    impeding the administration of justice.  See U.S.S.G. § 3C1.1.  Marinello was also 

 6    deemed ineligible for the two‐level reduction for acceptance of responsibility.  

 7    See U.S.S.G. § 3E1.1(a).  In the view of the Probation Office, Marinello had not 

 8    clearly demonstrated an acceptance of responsibility for his offense conduct in 

 9    part because he continued to decline to accept responsibility for the obstruction 

10    charge and insisted there was a legal basis to contest this issue.  Thus, with a 

11    criminal history category of one and a total offense level of twenty‐two, 

12    Marinelloʹs advisory Guidelines range for sentencing was forty‐one to fifty‐one 

13    months.  The Probation Office also determined that Marinello owed the IRS 

14    $331,348.08 in corporate income taxes and $20,415 in personal income taxes from 

15    2005 to 2008, and recommended that those amounts be imposed by the courtʹs 

16    restitution order.   

17           Marinello filed objections to the findings in the PSR, two of which are 

18    relevant to this appeal.  First, he argued that the tax loss and restitution amounts 



                                                14 
       
                                                                                               15‐2224 
                                                                           United States v. Marinello, II 

 1    were incorrectly calculated.  According to Marinello, ʺa more accurate 

 2    determination of tax loss c[ould] be madeʺ based on the actual corporate and 

 3    personal tax returns he ultimately filed, years after the fact, for tax years 2005 

 4    through 2008.  Objections to the [PSR] and Statement With Respect to Sentencing 

 5    Factors, dated January 14, 2015, at 2‐3 (Appʹx 514‐15) (quoting U.S.S.G. 

 6    § 2T1.1(c)(2)(A) (emphasis removed)).  These returns reflected a tax loss of only 

 7    $48,890, which would have yielded a base offense level of fourteen instead of 

 8    twenty.  See U.S.S.G. § 2T4.1(E).  Marinello further asserted that any restitution 

 9    was also capped at the $48,890 amount.   

10                  Second, Marinello urged that the two‐level reduction for acceptance of 

11    responsibility was applicable.5  He argued that his conduct merited the reduction 

12    because he admitted to keeping poor business records and not paying his taxes; 

13    was previously willing to plead to the misdemeanor Counts Two through Nine; 

14    and proceeded to trial only to preserve a dispute concerning whether he could be 

15    held criminally liable under the section 7212(a) obstruction charge.   




                                                                  
         Marinello did not argue that he was eligible for an additional one‐level reduction 
          5

      under U.S.S.G. § 3E1.1(b), nor does he make any argument with respect to this 
      provision on appeal.   

                                                                     15 
       
                                                                                          15‐2224 
                                                                      United States v. Marinello, II 

 1          In response, the government asserted that there were a variety of 

 2    inaccuracies in Marinelloʹs proffered tax returns (such as using an incorrect filing 

 3    status and improperly claiming his mother as a dependent), which rendered 

 4    them unreliable for purposes of calculating either an alternative tax loss or 

 5    restitution amount.  The government further contended that the two‐level 

 6    reduction for acceptance of responsibility was inapplicable because Marinello 

 7    was evasive during his discussions with Agent Klimczak at the June 1, 2009, 

 8    interview, disputed that he acted with the requisite mens rea to be convicted 

 9    under Count One, and stated at the time the PSR was prepared that he did not 

10    accept responsibility for the obstruction charge.   

11          In his reply brief, Marinello did not address any of the alleged inaccuracies 

12    the government highlighted in his tax returns.  He continued to argue, however, 

13    that he deserved the reduction for acceptance of responsibility.   

14          During Marinelloʹs sentencing proceedings, the district court concluded 

15    that Marinelloʹs alternative calculation of the tax loss and restitution at issue 

16    could not be used in light of the discrepancies the government identified in his 

17    proffered tax returns.  The court therefore adopted the Probation Officeʹs 

18    calculations of those figures and denied Marinelloʹs first objection.  His second 



                                                16 
       
                                                                                         15‐2224 
                                                                     United States v. Marinello, II 

 1    objection concerning the acceptance of responsibility reduction was also denied 

 2    based on the courtʹs view that his case was not one of the ʺrareʺ situations 

 3    specified in the Guidelines where the reduction is appropriate even though the 

 4    defendant exercised his constitutional right to proceed to trial.  Transcript of 

 5    Sentencing (ʺSentencing Tr.ʺ), July 1, 2015, at 12 (Appʹx 566) (applying U.S.S.G. 

 6    § 3E1.1 cmt. 2). 

 7          Marinello addressed the court prior to sentencing.  He stated that he 

 8    realized he had made a mistake, but that he did not accept the over half million 

 9    dollar tax loss calculation by ʺa probation officer who probably without using an 

10    adding machine canʹt add a column of numbers together.ʺ  Id. at 19 (Appʹx 573).  

11    After the district court observed that Marinello ʺexpressed no remorse 

12    whatsoever,ʺ Marinello responded: 

13                 I have complete remorse.  I have absolutely complete 
14                 remorse.  I was overwhelmed by the job.  I was 
15                 overwhelmed by everything.  Business went—turned 
16                 south.  And I tried to keep the company afloat.   

17                 Iʹm 69 years of age.  I should be retired, and Iʹm 
18                 working every day of the week.  Every month the [IRS] 
19                 gets a check.   




                                               17 
       
                                                                                                       15‐2224 
                                                                                   United States v. Marinello, II 

 1    Id. at 20 (Appʹx 574).  The government underscored that the defendantʹs 

 2    comments demonstrated that he clearly did not accept responsibility for his 

 3    actions.   

 4                  Adopting the criminal history category, total offense level, and Guidelines 

 5    range recommended by the Probation Office, the district court imposed a below‐

 6    Guidelines sentence of thirty‐six monthsʹ imprisonment and one year of 

 7    supervised release.  The district court also imposed restitution in the amount of 

 8    $351,763.08, as recommended by the Probation Office.  Following the entry of an 

 9    amended judgment, this timely appeal followed.   

10                                                                   DISCUSSION 

11                  Marinello makes three arguments on appeal.  First, he urges us to adopt 

12    the Sixth Circuitʹs interpretation of the phrase ʺthe due administration of this 

13    titleʺ in section 7212(a), as set forth in United States v. Kassouf, 144 F.3d 952 (6th 

14    Cir. 1998), which requires the prosecution to establish the defendantʹs knowledge 

15    of a pending IRS action6 in order to support a conviction under the omnibus 

16    clause.  Marinello seeks reversal of his conviction on Count One and dismissal of 


                                                                  
         Marinelloʹs argument presumably encompasses any pending IRS action and not only 
          6

      an IRS investigation or proceeding concerning the defendant charged with the omnibus 
      clause violation, although he does not clarify this point in his appellate briefs. 

                                                                         18 
       
                                                                                         15‐2224 
                                                                     United States v. Marinello, II 

 1    that count from the superseding indictment because there is no evidence that he 

 2    knew of the IRSʹs investigation while engaging in the offense conduct alleged.   

 3          Second, Marinello contends that a violation of the omnibus clause must be 

 4    premised on an underlying affirmative act, not on an omission.  Because the 

 5    district court did not charge the jury with the unanimity instruction he requested 

 6    or provide it with the special verdict form he suggested, he maintains that his 

 7    conviction on Count One could have been improperly based on either of the two 

 8    omissions alleged in the indictment: failure to keep Express Courierʹs books and 

 9    records, and failure to provide complete records of personal and corporate 

10    income to his accountant.  He seeks reversal and remand for a new trial on that 

11    ground if his conviction under section 7212(a) is not otherwise vacated.   

12          Third, Marinello argues that vacatur and remand for resentencing is 

13    required because the district court procedurally erred in imposing his sentence.  

14    In his view, the district court impermissibly rejected his proffered tax returns as a 

15    measure of the tax loss and restitution amounts without further inquiry by way 

16    of an evidentiary hearing or supplemental briefing.  He also asserts that he was 

17    entitled to the two‐level reduction to his base offense level for acceptance of 




                                               19 
       
                                                                                            15‐2224 
                                                                        United States v. Marinello, II 

 1    responsibility because he offered to plead guilty to the eight counts of willful 

 2    failure to file tax returns.   

 3         I.    Standard of Review 

 4           A district courtʹs interpretation of a federal criminal statute is a question of 

 5    law subject to de novo review by the Court of Appeals.  United States v. Aleynikov, 

 6    676 F.3d 71, 76 (2d Cir. 2012).  A defendantʹs challenge to a jury instruction is also 

 7    reviewed de novo.  United States v. Sabhnani, 599 F.3d 215, 237 (2d Cir. 2010).  We 

 8    will conclude that the district court committed reversible error if its instruction 

 9    ʺeither fails to adequately inform the jury of the law, or misleads the jury as to 

10    the correct legal standard.ʺ  Id. (quoting United States v. Quattrone, 441 F.3d 153, 

11    177 (2d Cir. 2006)). 

12           We review the procedural reasonableness of a sentence ʺunder a 

13    ʹdeferential abuse‐of‐discretion standard.ʹʺ  United States v. Jesurum, 819 F.3d 667, 

14    670 (2d Cir. 2016) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)).  A district 

15    court commits procedural error if, as relevant here, it ʺfails to calculate (or 

16    improperly calculates) the Sentencing Guidelines rangeʺ or ʺselects a sentence 

17    based on clearly erroneous facts.ʺ  United States v. Chu, 714 F.3d 742, 746 (2d Cir. 

18    2013) (quoting United States v. Robinson, 702 F.3d 22, 38 (2d Cir. 2012)).  Decisions 



                                                 20 
       
                                                                                             15‐2224 
                                                                         United States v. Marinello, II 

 1    as to the procedures used to resolve sentencing disputes, including disputes 

 2    concerning an order of restitution, are reviewed for abuse of discretion, United 

 3    States v. Maurer, 226 F.3d 150, 151‐52 (2d Cir. 2000) (per curiam) (citing United 

 4    States v. Slevin, 106 F.3d 1086, 1091 (2d Cir. 1996)), and ʺare within the district 

 5    courtʹs discretion so long as the defendant is given an adequate opportunity to 

 6    present his position,ʺ Sabhnani, 599 F.3d at 257‐58. 

 7        II.      A Pending IRS Action and a Defendantʹs Knowledge of That Action 
 8                 Are Not Offense Elements Under 26 U.S.C. § 7212(a)ʹs Omnibus 
 9                 Clause 

10              Section 7212(a) criminalizes certain ʺ[a]ttempts to interfere with [the] 

11    administration of internal revenue laws.ʺ  Under section 7212(a), 

12                    [w]hoever [1] corruptly or by force or threats of force 
13                    (including any threatening letter or communication) 
14                    endeavors to intimidate or impede any officer or 
15                    employee of the United States acting in an official 
16                    capacity under this title, or [2] in any other way corruptly 
17                    or by force or threats of force (including any threatening 
18                    letter or communication) obstructs or impedes, or 
19                    endeavors to obstruct or impede, the due administration of 
20                    this title, shall, upon conviction thereof, be [fined or 
21                    imprisoned, or both]. 

22    26 U.S.C. § 7212(a) (emphases added).  The first clause addresses conduct 

23    specifically directed toward federal officers or employees in the discharge of 

24    their duties under Title 26 of the United States Code—the Internal Revenue 

                                                   21 
       
                                                                                           15‐2224 
                                                                       United States v. Marinello, II 

 1    Code.  The second clause, the ʺomnibus clause,ʺ is a catch‐all provision that 

 2    criminalizes ʺany other wayʺ of corruptly obstructing or impeding the due 

 3    administration of the Internal Revenue Code.  The term ʺcorruptlyʺ within the 

 4    meaning of this section encompasses conduct that has ʺthe intent to secure an 

 5    unlawful advantage or benefit either for oneʹs self or for another.ʺ  United States 

 6    v. Parse, 789 F.3d 83, 121 (2d Cir. 2015) (quoting United States v. Kelly, 147 F.3d 

 7    172, 177 (2d Cir. 1998)). 

 8          Marinello asks that we conclude, as the Sixth Circuit did in Kassouf, that 

 9    the statutory phrase ʺthe due administration of this titleʺ under the omnibus 

10    clause refers exclusively to pending IRS investigations or proceedings, of which a 

11    defendant must have knowledge in order to corruptly obstruct or impede them.  

12    For the reasons that follow, we decline to adopt this construction. 

13          In Kassouf, the defendant was charged with corruptly endeavoring to 

14    obstruct and impede the due administration of the tax laws, in violation of 

15    section 7212(a).  144 F.3d at 953.  He allegedly failed to maintain partnership 

16    books and records, transferred business funds into various bank accounts for 

17    personal expenditures, and filed false tax returns that did not disclose substantial 

18    assets.  Id. at 953 & n.1.  The district court granted the defendantʹs motion to 



                                                22 
       
                                                                                           15‐2224 
                                                                       United States v. Marinello, II 

 1    dismiss the section 7212(a) count from the indictment for failure to state an 

 2    offense, finding that the government had not alleged as elements of the crime 

 3    that the defendant had knowledge of a pending IRS proceeding or investigation.  

 4    See id. at 954.  On appeal, the Sixth Circuit affirmed, agreeing with the district 

 5    court that ʺdue administration of the Title requires some pending IRS actionʺ—

 6    such as ʺsubpoenas, audits or criminal tax investigationsʺ—ʺof which the 

 7    defendant was aware.ʺ  Id. at 957 & n.2. 

 8          The Sixth Circuit based its conclusion on a comparison of the omnibus 

 9    clause with another statute, 18 U.S.C. § 1503.  See id. at 957.  Section 1503, entitled 

10    ʺInfluencing or injuring officer or juror generally,ʺ provides in relevant part: 

11                 Whoever corruptly, or by threats or force, or by any 
12                 threatening letter or communication, endeavors to 
13                 influence, intimidate, or impede any grand or petit 
14                 juror, or officer in or of any court of the United States, 
15                 or officer who may be serving at any examination or 
16                 other proceeding before any United States magistrate 
17                 judge or other committing magistrate, in the discharge 
18                 of his duty, or injures any such grand or petit juror in 
19                 his person or property on account of any verdict or 
20                 indictment assented to by him, or on account of his 
21                 being or having been such juror, or injures any such 
22                 officer, magistrate judge, or other committing 
23                 magistrate in his person or property on account of the 
24                 performance of his official duties, or corruptly or by 
25                 threats or force, or by any threatening letter or 
26                 communication, influences, obstructs, or impedes, or 


                                                23 
       
                                                                                           15‐2224 
                                                                       United States v. Marinello, II 

 1                 endeavors to influence, obstruct, or impede, the due 
 2                 administration of justice, shall be punished as provided in 
 3                 subsection (b).   

 4    18 U.S.C. § 1503(a) (emphasis added).  Relying on the similarities between the 

 5    texts of section 1503(a) and section 7212(a), the Sixth Circuit consulted case law 

 6    interpreting section 1503 for guidance on how to construe ʺthe due 

 7    administration of this titleʺ under section 7212(a).  See Kassouf, 147 F.3d at 956‐58.  

 8    In particular, the Sixth Circuit looked to United States v. Aguilar, 515 U.S. 593 

 9    (1995), a decision addressing the scope of offense conduct covered by section 

10    1503(a)ʹs broad prohibition on corrupt efforts to influence, obstruct, or impede 

11    the due administration of justice, see id. at 598‐600.  In Aguilar, the Supreme Court 

12    limited this provisionʹs reach by imposing ʺa ʹnexusʹ requirementʺ:  To be found 

13    guilty of this offense, the ʺaction taken by the accused must be with an intent to 

14    influence judicial or grand jury proceedings.ʺ  Id. at 599; see also id. (describing 

15    the nexus requirement as ʺa relationship in time, causation, or logicʺ between the 

16    defendantʹs offense conduct and a judicial proceeding).  In so deciding, the 

17    Supreme Court appeared to assume that ʺthe due administration of justiceʺ 

18    under section 1503(a) only applied to pending grand jury or judicial proceedings, 




                                                24 
       
                                                                                                15‐2224 
                                                                            United States v. Marinello, II 

 1    in line with the way courts have previously read this statutory phrase.7  See id.  

 2    The Supreme Courtʹs decision was motivated by a concern that section 1503(a) 

 3    could sweep too broadly:  Not just ʺany act, done with the intent to obstruct the 

 4    due administration of justice, is sufficient to impose criminal liabilityʺ; otherwise, 

 5    the connection between a defendantʹs corrupt endeavors and a judicial 

 6    proceeding could be too attenuated.  See id. at 602 (emphasis in original) (ellipsis 

 7    and internal quotation marks removed).  Instead, in order to be convicted of 

 8    corruptly interfering with the due administration of justice under section 1503(a), 

 9    a defendant must be aware that his conduct is ʺlikely to affect the judicial 

10    proceeding.ʺ  Id. at 599. 

11                  Deeming Aguilarʹs analysis of section 1503(a) to be instructive, including 

12    the Supreme Courtʹs implicit adoption of the longstanding reading of ʺthe due 

13    administration of justice,ʺ8 the Sixth Circuit interpreted by analogy ʺthe due 

14    administration of this titleʺ under section 7212(a) to require, as offense elements, 

                                                                  
         See, e.g., United States v. Bashaw, 982 F.2d 168, 170 (6th Cir. 1992) (ʺBecause section 
          7

      1503 is intended to protect the administration of justice in federal court and those 
      participating therein, due administration of justice has been interpreted as extending 
      only to pending judicial proceedings.ʺ (internal quotation marks and citation omitted)).   
       8 The independent meaning of ʺthe due administration of justice,ʺ however, was never 

      at issue in Aguilar—in fact, the defendant there was charged with ʺcorruptly 
      endeavor[ing] to influence, obstruct, and impede [a] grand jury investigation.ʺ  See id. at 
      598‐99 (emphasis added). 

                                                                     25 
       
                                                                                               15‐2224 
                                                                           United States v. Marinello, II 

 1    that a defendant (1) have knowledge of (2) ʺsome pending IRS action.ʺ  Kassouf, 

 2    144 F.3d at 956‐57.  Noting again the similar language contained in the two 

 3    statutes, the court used a canon of construction to find that this similarity 

 4    permitted it to infer that Congress meant for section 7212(a) to apply to 

 5    analogous situations.  See id. at 957‐58 (applying the ʺcanon of statutory 

 6    construction that courts will presume that Congress knew of the prevailing law 

 7    when it enacted the statuteʺ at issue).  The court also expressed its concern that, 

 8    were the omnibus clause not limited to pending IRS actions, a defendant could 

 9    be subject to undefined ʺliability for conduct which was legal (such as failure to 

10    maintain records) and occurred long before an IRS audit, or even a tax return 

11    was filed.ʺ  Id. at 957; see also id. at 958 (ʺ[I]t would be highly speculative to find 

12    conduct such as the destruction of records, which might or might not be needed, 

13    in an audit which might or might not ever occur, is sufficient to make out an 

14    omnibus clause violation.ʺ (citation omitted)).  The court then affirmed the 

15    dismissal of the disputed count of the indictment on the basis of the rule it had 

16    enunciated.9  Id. at 960. 



                                                                  
         Judge Daughtrey dissented from the majorityʹs conclusion in this regard, noting that 
          9

      no other circuit at the time had required that a defendant knowingly obstruct or impede 
       
                                                                     26 
       
                                                                                                                                                                        15‐2224 
                                                                                                                                                    United States v. Marinello, II 

 1                  We think the Sixth Circuitʹs analogy is inapposite.  To begin with, the text 

 2    of section 1503(a) is distinguishable from section 7212(a) in at least two ways.  

 3    First, section 1503(a)ʹs statutory language focuses principally on grand jury or 

 4    judicial proceedings.  Indeed, its prohibition of corrupt endeavors to influence, 

 5    obstruct, or impede the due administration of justice ʺfollows a long list of 

 6    specific prohibitions of conduct that interferes with actual judicial proceedings,ʺ 

 7    United States v. Wood, 384 F. Appʹx 698, 704 (10th Cir. 2010), cert. denied, 562 U.S. 

 8    1225 (2011); accord Willner, 2007 WL 2963711, at *4, 2007 U.S. Dist. LEXIS 75597, at 

 9    *11; see also United States v. Sorensen, 801 F.3d 1217, 1232 (10th Cir. 2015) 

10    (endorsing the reasoning in Wood), cert. denied, 136 S. Ct. 1163 (2016).  This list—

11    which specifically mentions jurors, officers of the court, magistrate judges, and 
                                                                                                                                                                                                      
      a pending IRS action in order to be convicted under section 7212(a)ʹs omnibus clause.  
      Kassouf, 144 F.3d at 960‐61 (Daughtrey, J., dissenting in part). 
             Shortly after Kassouf was decided, another panel of the Sixth Circuit suggested its 
      disapproval of this rule by concluding that ʺKassouf must be limited to its precise 
      holding and facts.ʺ  See Bowman, 173 F.3d at 600; see also id. at 599‐600 (deciding that ʺan 
      individualʹs deliberate filing of false forms with the IRS specifically for the purpose of 
      causing the IRS to initiate action against a taxpayer is encompassed within § 7212(a)ʹs 
      proscribed conduct,ʺ even though ʺno IRS proceeding or investigation was underwayʺ 
      when the defendant engaged in the underlying offense conduct).  However, the court 
      has more recently stated to the contrary that the rule articulated in Kassouf remains the 
      law of the Sixth Circuit.  See United States v. Miner, 774 F.3d 336, 345 (6th Cir. 2014) 
      (ʺ[P]ost‐Kassouf and post‐Bowman, a defendant may not be convicted under the omnibus 
      clause unless he is ʹacting in response to some pending IRS action of which [he is] 
      aware.ʹʺ (second brackets in original) (quoting United States v. McBride, 362 F.3d 360, 372 
      (6th Cir. 2004))), cert. denied, 135 S. Ct. 2060 (2015). 

                                                                                                  27 
       
                                                                                          15‐2224 
                                                                      United States v. Marinello, II 

 1    committing magistrates, as well as ʺexamination[s] or other proceeding[s]ʺ before 

 2    a magistrate judge or committing magistrate, ʺverdict[s],ʺ and ʺindictment[s]ʺ—

 3    supports a reading that tethers the ʺdue administration of justiceʺ to actual grand 

 4    jury or judicial proceedings.  See 18 U.S.C. § 1503(a).  By contrast, section 7212(a) 

 5    does not contain any such reference to IRS actions, investigations, or proceedings 

 6    that would support analogizing it to section 1503(a).  Instead, the first part of 

 7    section 7212(a) refers broadly to attempts to interfere with officers or employees 

 8    ʺacting in an official capacityʺ under the tax code, 26 U.S.C. § 7212(a), which 

 9    suggests that the omnibus provision similarly applies to the full range of these 

10    individualsʹ official duties.   

11           Second, and most apparent, the statutes employ different statutory 

12    phrases: ʺthe due administration of justice,ʺ 18 U.S.C. § 1503(a) (emphasis added), 

13    and ʺthe due administration of this title,ʺ 26 U.S.C. § 7212(a) (emphasis added).  

14    This difference indicates that the statutes carry different meanings.  See Kassouf, 

15    144 F.3d at 960 (Daughtrey, J., dissenting in part) (ʺ[I]f Congress wished 26 U.S.C. 

16    § 7212(a) to be interpreted in an identical fashion, identical language would have 

17    been inserted into that statute.ʺ).  The plain language of section 7212(a)ʹs 

18    omnibus clause ʺprohibits any effort to obstruct the administration of the tax code, 



                                                28 
       
                                                                                            15‐2224 
                                                                        United States v. Marinello, II 

 1    not merely of investigations and proceedings conducted by the tax authorities.ʺ  

 2    Willner, 2007 WL 2963711, at *5, 2007 U.S. Dist. LEXIS 75597, at *12 (emphasis in 

 3    original).  As the Sixth Circuit noted in Kassouf, the administration of the Internal 

 4    Revenue Code ʺencompass[es] a vast range of activitiesʺ: ʺmailing out internal 

 5    revenue forms; answering taxpayersʹ inquiries; receiving, processing, recording 

 6    and maintaining tax returns, payments and other taxpayers[ʹ] submissions; as 

 7    well as monitoring taxpayersʹ compliance with their obligations.ʺ  144 F.3d at 

 8    956; see also Sorensen, 801 F.3d at 1232 (ʺ[T]he IRS duly administers the internal‐

 9    revenue laws . . . [by] carrying out its lawful functions to ascertain income[ and 

10    to] compute, assess, and collect income taxes[.]ʺ (internal quotation marks and 

11    citation omitted)).  In light of these responsibilities, it is apparent that ʺthe IRS 

12    does duly administer the tax laws even before initiating a proceeding.ʺ  Sorensen, 

13    801 F.3d at 1232; see Direct Mktg. Assʹn v. Brohl, 135 S. Ct. 1124, 1129 (2015) (ʺ[T]he 

14    Federal Tax Code has long treated information gathering as a phase of tax 

15    administration procedure that occurs before assessment, levy, or collection.ʺ).  

16    Thus, it is possible to violate section 7212(a) by corruptly obstructing or 

17    impeding the due administration of the Internal Revenue Code ʺwithout an 




                                                 29 
       
                                                                                            15‐2224 
                                                                        United States v. Marinello, II 

 1    awareness of a particular [IRS] action or investigationʺ (for instance, ʺby 

 2    thwarting the annual reporting of incomeʺ).  Wood, 384 F. Appʹx at 704. 

 3          Section 1503ʹs legislative history also makes clear that Congress intended 

 4    ʺthe due administration of justiceʺ to refer only to grand jury or judicial 

 5    proceedings; however, no comparable legislative history points to interpreting 

 6    ʺthe due administration of this titleʺ under section 7212(a) in a similar manner.  A 

 7    predecessor version of section 1503 criminalized ʺcorrupt[] endeavors to 

 8    influence, intimidate, or impede any witness or officer in any court of the United 

 9    States in the discharge of his duty, or corrupt[] . . . endeavors to obstruct or 

10    impede[] the due administration of justice therein.ʺ  See Pettibone v. United States, 

11    148 U.S. 197, 202 (1893) (emphases added) (quoting Rev. Stat., Tit. LXX, ch. 4, 

12    § 5399 (2d ed. 1878)); see also Aguilar, 515 U.S. at 599 (noting that Pettibone 

13    ʺconstru[ed] the predecessor statute to § 1503ʺ).  Although the word ʺthereinʺ has 

14    since been removed from section 1503(a), there is no indication by Congress that, 

15    in so doing, it intended to fundamentally alter the statuteʹs meaning.  See Willner, 

16    2007 WL 2963711, at *4, 2007 U.S. Dist. LEXIS 75597, at *12 (ʺNothing about the 

17    history of revision of [section 1503] . . . indicates that the elimination of the last 

18    word [ʹthereinʹ] was intended to affect the meaning.ʺ).   



                                                 30 
       
                                                                                               15‐2224 
                                                                           United States v. Marinello, II 

 1                  In addition to what we think is a mistaken analogy to section 1503(a), we 

 2    find unpersuasive the vagueness or overbreadth concern identified in Kassouf in 

 3    support of that courtʹs construction of the omnibus clause.  The Sixth Circuit 

 4    narrowly interpreted ʺthe due administration of this titleʺ under section 7212(a) 

 5    in part based on a concern that, were proof of a defendantʹs awareness of a 

 6    pending IRS action not otherwise required, a defendant could be subject to 

 7    punishment for engaging in lawful conduct.  See Kassouf, 144 F.3d at 957‐58.  But 

 8    we have already rejected a similar challenge to section 7212(a) on grounds of 

 9    vagueness and overbreadth.  See Kelly, 147 F.3d at 176 (agreeing with five other 

10    circuits concluding that the use of the term ʺcorruptlyʺ in section 7212(a) does not 

11    render this provision unconstitutionally vague or overbroad (citing United States 

12    v. Brennick, 908 F. Supp. 1004, 1010‐13 (D. Mass. 1995))).  Moreover, other courts, 

13    including the Sixth Circuit, have decided that section 7212(a)ʹs ʺmens rea 

14    requirementʺ sufficiently ʺrestricts the omnibus clauseʹs reach only to conduct 

15    that is committed ʹcorruptly.ʹʺ  United States v. Miner, 774 F.3d 336, 347 (6th Cir. 

16    2014) (collecting cases), cert. denied, 135 S. Ct. 2060 (2015).10 


                                                                  
          To the extent Kassouf based its vagueness or overbreadth concern on the Supreme 
          10

      Courtʹs analysis in Aguilar, we note that the reliance is likely misplaced.  In fashioning 
      the nexus requirement previously discussed, the Supreme Court suggested that its 
       
                                                                     31 
       
                                                                                                                                                                        15‐2224 
                                                                                                                                                    United States v. Marinello, II 

 1                  For those reasons, we decline Marinelloʹs invitation to adopt the Kassouf 

 2    rule.  Instead, we join three of our sister circuits in concluding that section 

 3    7212(a)ʹs omnibus clause criminalizes corrupt interference with an official effort 

 4    to administer the tax code, and not merely a known IRS investigation.  See 

 5    Sorensen, 801 F.3d at 1232 (disagreeing with Kassouf because section 1503(a) and 

 6    section 7212(a) ʺare [in]sufficiently similar to apply Aguilarʹs reasoning to 

 7    § 7212(a)ʺ); United States v. Floyd, 740 F.3d 22, 32 & n.4 (1st Cir.) (determining that 

 8    ʺ[a] conviction for violation of section 7212(a) does not require proof of either a 

 9    tax deficiency or an ongoing audit,ʺ and rejecting Kassouf (citations omitted)), 

10    cert. denied sub nom. Dion v. United States, 135 S. Ct. 124 (2014); United States v. 

11    Massey, 419 F.3d 1008, 1010 (9th Cir. 2005) (stating that ʺthe government need not 


                                                                                                                                                                                                      
      interpretation of the term ʺcorruptlyʺ under section 1503(a) adequately addressed any 
      potential problems of overbreadth, inasmuch as a defendant must be aware that his 
      conduct is ʺlikely to affect the judicial proceeding.ʺ  See 515 U.S. at 599; see also id. at 602 
      (concluding that, ʺif [a man] knew of a pending investigation and lied to his wife about 
      his whereabouts at the time of the crime, thinking that an FBI agent might decide to 
      interview her and that she might in turn be influenced in her statement to the agent by 
      her husbandʹs false account of his whereabouts,ʺ the husband could not be convicted 
      under section 1503 because his knowledge of the likely effect on a judicial proceeding is 
      unclear).  By raising the specter that the ʺdue administrationʺ of the tax code under 
      section 7212(a) could be too vague or overbroad, however, Kassouf misconstrues 
      Aguilarʹs focus on the mens rea requirement (ʺcorruptlyʺ) as also encompassing a focus 
      on the “due administration” language.  We do not read Aguilar as expressing any 
      concern regarding, much less tying its holding to, the “due administration” language in 
      section 1503(a). 

                                                                                                  32 
       
                                                                                                 15‐2224 
                                                                             United States v. Marinello, II 

 1    prove that the defendant was aware of an ongoing tax investigation to obtain a 

 2    conviction under § 7212(a)ʺ), cert. denied, 547 U.S. 1132 (2006).11  Notably, 

 3    although we have not explicitly adopted this rule in any previous opinion, we 

 4    have implicitly applied it by affirming convictions under section 7212(a)ʹs 

 5    omnibus clause without discussion of the defendantʹs awareness of a pending 

 6    IRS proceeding.  See United States v. McLeod, 251 F.3d 78, 80 (2d Cir. 2001) 

 7    (affirming sentence imposed where the defendant helped his clients falsify tax 

 8    returns), cert. denied, 534 U.S. 935 (2001); Kelly, 147 F.3d at 174‐75 (affirming the 

 9    defendantʹs conviction for providing a false agreement to the tax authorities to 

10    substantiate a deduction on his tax return). 

11                  Our conclusion is consistent with at least two other sources.  First, in the 

12    body of case law that developed within the forty‐four years that elapsed between 

13    section 7212ʹs enactment in 195412 and Kassoufʹs issuance in 1998, the government 

14    assures us (and we have found no reason to doubt) that no court had limited the 


                                                                  
           In addition to the First, Ninth, and Tenth Circuits, the Eleventh Circuit, in a decision 
          11

      that predates Kassouf, upheld an attorneyʹs conviction under section 7212(a)ʹs omnibus 
      clause for creating a corporation to ʺdisguise the character of [a clientʹs] illegally earned 
      income and repatriate it,ʺ even where the attorney had no knowledge that his client was 
      engaged in a ʺsting operationʺ with the government against him.  See United States v. 
      Popkin, 943 F.2d 1535, 1536‐37, 1541 (11th Cir. 1991), cert. denied, 503 U.S. 1004 (1992). 
        12 See Act of Aug. 16, 1954, ch. 736, 68A Stat. 855.   




                                                                     33 
       
                                                                                                15‐2224 
                                                                            United States v. Marinello, II 

 1    omnibus clauseʹs application to the corrupt obstruction or impediment of a 

 2    known and pending IRS action.  See Appelleeʹs Br. at 19.  To the contrary, 

 3    contemporary model jury instructions for use outside of the Sixth Circuit do not 

 4    include these criteria as elements of the offense.  See 3 Leonard B. Sand et al., 

 5    Modern Federal Jury Instructions: Criminal ¶ 59.05, Instruction 59‐32 & cmt. (2016) 

 6    (containing pattern instructions or formulations for a violation of section 

 7    7212(a)ʹs omnibus clause in the First, Seventh, Tenth, and Eleventh Circuits).  

 8           Second, the Department of Justiceʹs internal tax division policy states that 

 9    the omnibus clause may be used ʺto prosecute a person who, prior to any audit or 

10    investigation, engaged in large‐scale obstructive conduct involving the tax 

11    liability of third parties.ʺ  U.S. Depʹt of Justice, Criminal Tax Manual § 17.03 (2012 

12    ed.), https://www.justice.gov/  sites/ default/ files/ tax/ legacy/ 2013/ 05/ 14/

13     CTM%20Chapter%2017.pdf (last visited August 1, 2016) (emphasis added), 

14    archived at https://perma.cc/QWW4‐DTJL.  Pursuant to this policy, a defendant 

15    may be charged under the omnibus clause in the absence of a pending IRS action.  

16    See also id. § 17.04 (ʺTo establish a Section 7212(a) omnibus clause violation, the 

17    government must prove beyond a reasonable doubt that the defendant in any 




                                                    34 
       
                                                                                               15‐2224 
                                                                           United States v. Marinello, II 

1    way (1) corruptly (2) endeavored (3) to obstruct or impede the due 

2    administration of the Internal Revenue Code.ʺ).   

3                  Because we conclude that, under section 7212(a), ʺthe due administration 

4    of this titleʺ is not limited to a pending IRS investigation or proceeding of which 

5    the defendant had knowledge, we reject Marinelloʹs first argument as without 

6    merit.13 




                                                                 
         In his reply brief, Marinello also raises for the first time an argument that the 
         13

     enactment of a statute in 2002 prohibiting the knowing destruction, alteration, or 
     falsification of records ʺwith the intent to impede, obstruct, or influence the 
     investigation or proper administration of any matter within the jurisdiction of any 
     department or agency of the United States . . . , or in relation to or contemplation of any 
     such matter,ʺ 18 U.S.C. § 1519 (emphasis added), demonstrates that Congress employs 
     specific language when it prohibits conduct ʺnot predicated upon the existence of any 
     federal action or proceeding,ʺ Appellantʹs Reply Br. at 9.  Marinello points to the 
     absence of similar language in 26 U.S.C. § 7212(a) prohibiting corrupt obstruction or 
     impediment ʺin relation to or contemplation ofʺ an IRS action—which Congress did not 
     add to section 7212(a) in 2002—as support for his theory that a defendantʹs knowledge 
     of such a pending action is required to violate the omnibus clause.  Ordinarily, we do 
     not address an argument that the district court has not previously considered.  See In re 
     Nortel Networks Corp. Sec. Litig., 539 F.3d 129, 132 (2d Cir. 2008) (per curiam); Allianz Ins. 
     Co. v. Lerner, 416 F.3d 109, 114 (2d Cir. 2005).  Even if we did so here, however, we have 
     found no authority that supports Marinelloʹs attempt to create offense elements by 
     contrasting 18 U.S.C. § 1519 with 26 U.S.C. § 7212(a).  Moreover, ʺCongressional 
     inaction,ʺ such as the lack of retroactive amendment to section 7212(a) in light of section 
     1519, ʺlacks ʹpersuasive significanceʹ because ʹseveral equally tenable inferencesʹ may be 
     drawn from such inaction.ʺ  Pension Benefit Guar. Corp. v. LTV Corp., 496 U.S. 633, 650 
     (1990) (quoting United States v. Wise, 370 U.S. 405, 411 (1962)). 

                                                                    35 
      
                                                                                                 15‐2224 
                                                                             United States v. Marinello, II 

1             III.         An Omnibus Clause Violation May Be Premised on an Omission 

2                    Marinelloʹs next argument proceeds in two steps.  First, citing Kelly, 

3    Marinello asserts that an omission cannot form the basis of a conviction under 

4    the omnibus clause.  Second, to ensure that he was not improperly convicted for 

5    a failure to act, he contends that the jury should have been instructed that it was 

6    required to unanimously agree on at least one of the underlying means alleged in 

7    Count One (two of which pertained to omissions) and to render a special verdict 

8    specifying which of those underlying means it found were met.14   

                                                                 
         Marinello further argues in passing that Count One falsely states that ʺthe 
         14

     defendantʹs accountantʺ was not provided with complete and accurate records for tax 
     purposes, see Superseding Indictment at 1 (Appʹx 75), because he maintains that no 
     professional relationship existed between him and Wiegley.  The record shows that 
     Marinello consulted with Wiegley, although the two did not sign a contract for 
     accounting services.  While the superseding indictmentʹs description of Wiegley could 
     have been more precise, we conclude that Marinelloʹs argument fails for at least two 
     reasons.  First, assuming that the jury had relied on the allegations pertaining to ʺthe 
     defendantʹs accountantʺ in order to convict under Count One, its verdict demonstrates 
     that, based on the evidence introduced at trial, it agreed with the superseding 
     indictmentʹs description of Wiegley as his accountant.  Thus, the jury resolved the 
     instant factual dispute in the governmentʹs favor.  Moreover, if and to the extent that the 
     superseding indictmentʹs description of Wiegley was erroneous, that error is harmless.  
     The jury clearly did not convict Marinello on Count One based solely on his offense 
     conduct in connection with his consultations with Wiegley, whether or not Wiegley was 
     his accountant.  Marinelloʹs counsel effectively conceded at trial that Marinello engaged 
     in all of the other means alleged under Count One, see August 6, 2014 Trial Tr. at 51‐56 
     (Appʹx 128‐33), and counsel only disputed whether Marinello performed any of the acts 
     or omissions alleged with the requisite corrupt intent.  The juryʹs verdict of conviction 
     demonstrates that it concluded that the government proved such corrupt intent with 
     respect to the other conduct alleged in the indictment, in which Marinello concedes he 
      
                                                                    36 
      
                                                                                                                                                                        15‐2224 
                                                                                                                                                    United States v. Marinello, II 

 1                  In Kelly, we described section 7212(a)ʹs omnibus clause as ʺrender[ing] 

 2    criminal ʹany otherʹ action which serves to obstruct or impede the due 

 3    administration of the revenue laws.ʺ  147 F.3d at 175 (quoting 26 U.S.C. 

 4    § 7212(a)).  From this statement, Marinello attempts to extract the principle that a 

 5    violation of the omnibus clause must be predicated on a defendantʹs affirmative 

 6    ʺaction,ʺ and not an omission.  But Kelly did not cabin offense conduct under the 

 7    omnibus clause in this manner; section 7212(a) broadly prohibits corruptly 

 8    obstructing or impeding, or endeavoring to obstruct or impede, the due 

 9    administration of the tax laws ʺin any other way.ʺ  See 26 U.S.C. § 7212(a).  We do 

10    not see how a defendant could escape criminal liability under the omnibus clause 

11    for a corrupt omission that is designed to delay the IRS in the administration of 

12    its duties merely because the offense conduct involved an omission.  Cf. Kelly, 

13    147 F.3d at 177 (approving a jury instruction defining the term ʺendeavorsʺ under 

14    section 7212(a) to mean ʺto knowingly and intentionally act or to knowingly and 

15    intentionally make any effort which has a reasonable tendency to bring about the 

16    desired resultʺ (emphasis added)).  For example, a defendant surely could be 

17    charged under section 7212(a) for knowingly failing to provide the IRS with 
                                                                                                                                                                                                      
      engaged.  Thus, whether or not the alleged omission describing Wiegley as Marinelloʹs 
      accountant was properly before the jury is immaterial. 

                                                                                                  37 
       
                                                                                              15‐2224 
                                                                          United States v. Marinello, II 

1    materials that it requests, or, as in Marinelloʹs case, for failing to document or 

2    provide a proper accounting of business income and expenses.15  While 

3    apparently not as common as prosecutions based on one or more affirmative 

4    acts, we are aware of several cases in which the government has prosecuted on 

5    the basis of an omission as a means of violating section 7212(a)ʹs omnibus 

6    clause.16 

7                  We conclude, then, that an omission may be a means by which a defendant 

8    corruptly obstructs or impedes the due administration of the Internal Revenue 

9    Code under section 7212(a).  And it follows that Marinelloʹs second argument on 


                                                                 
          We nonetheless recognize that the scope of omissions on which an omnibus clause 
         15

     violation could be based is not limitless.  See Wood, 384 F. Appʹx at 708 (suggesting it is 
     ʺa questionable propositionʺ that a defendantʹs mere failure to file tax returns could 
     constitute a violation of the omnibus clause, particularly because the ʺwillful failure to 
     file tax returns is addressed in a different section of the Internal Revenue Code, 26 
     U.S.C. § 7203ʺ).  Whatever those limits may be, the omissions at issue here do not 
     exceed them. 
       16 See, e.g., Kassouf, 144 F.3d at 953 n.1 (alleging the defendant ʺfailed to maintain or 

     cause to be maintained partnership books and recordsʺ; ʺfailed to report or cause to be 
     reported substantial amounts of interest earned on [certain] bank accountsʺ; and 
     transferred property ʺwithout making or causing to be made any record of that sale or 
     transferʺ); United States v. Armstrong, 974 F. Supp. 528, 531 (E.D. Va. 1997) (alleging the 
     defendant ʺprovided false information to, and withheld material information from, his 
     tax return preparer with regard to his travel expense reimbursements and incomeʺ); 
     United States v. Bezmalinovic, No. S3 96 CR 97 MGC, 1996 WL 737037, at *2, 1996 U.S. 
     Dist. LEXIS 18976, at *5‐6 (S.D.N.Y. Dec. 26, 1996) (alleging the defendant failed to 
     report salary payments to certain employees ʺin any IRS Form W‐2ʺ or ʺto remit to the 
     IRS the [payroll and unemployment] tax[es] due and owingʺ). 

                                                                    38 
      
                                                                                          15‐2224 
                                                                      United States v. Marinello, II 

 1    appeal is also without merit because the jury could have relied on his alleged 

 2    failure to keep Express Courierʹs books and records, or to provide Wiegley with 

 3    complete and accurate information on his personal and corporate income, as a 

 4    basis for its conviction on Count One.  No unanimity instruction or special 

 5    verdict form was therefore required in order to distinguish the juryʹs assessment 

 6    of the underlying affirmative actions as opposed to the omissions alleged under 

 7    this count, because there is no requirement under the statute to make certain 

 8    that, if Marinello were convicted, the conviction was based solely on an 

 9    affirmative action and not an omission.  

10          Marinello has not raised in this Court the issue of whether a unanimity 

11    instruction or special verdict form is required for any other reason during trials 

12    arising out of alleged section 7212(a) omnibus clause violations, and we therefore 

13    do not decide or offer an opinion with respect to any such argument.  His pre‐

14    trial filings sought an instruction that the jury unanimously agree on at least one 

15    of the eight means alleged in order to convict, as well as a special verdict form 

16    requiring that the jury specify its findings on each of those means.  However, he 

17    does not repeat arguments concerning those requests on appeal.  Cf. JP Morgan 

18    Chase Bank v. Altos Hornos de Mexico, S.A. de C.V., 412 F.3d 418, 428 (2d Cir. 2005) 



                                               39 
       
                                                                                                15‐2224 
                                                                            United States v. Marinello, II 

 1    (ʺ[A]rguments not made in an appellantʹs opening brief are waived even if the 

 2    appellant pursued those arguments in the district court or raised them in a reply 

 3    brief.ʺ).17   

 4             IV.          The District Court Did Not Procedurally Err In Determining 
 5                          Marinelloʹs Sentence 

 6                  Finally, Marinelloʹs remaining arguments—that the district court should 

 7    have conducted further inquiries to calculate the tax loss and restitution 

 8    amounts, and should have applied the two‐level reduction for acceptance of 

 9    responsibility—do not convince us that the district court committed procedural 

10    error meriting resentencing. 

11                  Marinello argues that the district courtʹs ʺcursory reviewʺ of his proffered 

12    tax returns in arriving at a tax loss of $598,215.53 and a total restitution amount 

                                                                  
            We note nevertheless that while the Ninth Circuit does not appear to object to the 
          17

      use of a unanimity instruction in this context, see United States v. Murphy, 824 F.3d 1197, 
      1201, 1206 (9th Cir. 2016), at least two courts (the Tenth Circuit and a district court in 
      Washington D.C.) have ruled that the instruction is erroneous.  See Sorensen, 801 F.3d at 
      1237 (concluding that the district court erred by requiring unanimity on one or more of 
      the listed means, in part because the instruction ʺignored the indictmentʹs language 
      charging that [the defendant] violated § 7212(a) ʹby the following means, among others 
      . . . .ʹʺ (emphasis in original)); United States v. Adams, 150 F. Supp. 3d 32, 37‐38 (D.D.C. 
      2015) (agreeing with Sorensenʹs conclusion, and quoting Richardson v. United States, 526 
      U.S. 813, 817 (1999) for the proposition that ʺ[a] federal jury need not always decide 
      unanimously which of several possible sets of underlying brute facts make up a 
      particular element, say, which of several possible means the defendant used to commit 
      an element of the crimeʺ). 

                                                                     40 
       
                                                                                           15‐2224 
                                                                       United States v. Marinello, II 

 1    of $351,763.08, without conducting an evidentiary hearing or receiving 

 2    supplemental submissions, ʺwas unfair and violated his due process rights.ʺ  See 

 3    Appellantʹs Br. at 29.  But a district court ʺis not required, by either the Due 

 4    Process Clause or the federal Sentencing Guidelines, to hold a full‐blown 

 5    evidentiary hearing in resolving sentencing disputes. . . .  All that is required is 

 6    that the court afford the defendant some opportunity to rebut the [g]overnmentʹs 

 7    allegations.ʺ  Sabhnani, 599 F.3d at 258 (quoting Maurer, 266 F.3d at 151‐52).  Here, 

 8    Marinello challenged the Probation Officeʹs calculations in his objections to the 

 9    PSR, attaching his personal and corporate tax returns in an effort to show that 

10    $48,890 was a more appropriate tax loss and restitution amount.  He did not, 

11    however, respond on reply to the many inaccuracies the government identified 

12    in these returns.  The district court considered his objection and, crediting the 

13    governmentʹs arguments, ultimately rejected it before imposing sentence.  

14    Because Marinello was afforded ʺsome opportunityʺ to dispute the tax loss and 

15    restitution amounts, and to respond to the governmentʹs arguments with respect 

16    to his tax returns, the district court did not abuse its discretion by not obtaining 

17    additional information regarding this issue.  See id. 




                                                41 
       
                                                                                           15‐2224 
                                                                       United States v. Marinello, II 

 1          Nor can we say that the district court abused its discretion by denying 

 2    Marinello a two‐level decrease to his base offense level because he did not 

 3    ʺclearly demonstrate[] acceptance of responsibility for his offense,ʺ a decision to 

 4    which we accord ʺgreat deference on review,ʺ see U.S.S.G. § 3E1.1(a) & cmt. 5.  

 5    Marinelloʹs sole relevant contention on appeal is that his ʺoffer[] to plead guilty 

 6    to the failures to file income tax returnsʺ ʺshould have received some 

 7    consideration in sentencing.ʺ  Appellantʹs Br. at 30.  But an offer to plead guilty to 

 8    some counts of an indictment provides limited evidence of acceptance of 

 9    responsibility; even a defendant who pleads guilty is not guaranteed to receive 

10    the adjustment for acceptance of responsibility.  See U.S.S.G. § 3E1.1 cmt. 3. 

11          Moreover, we agree with the district courtʹs conclusion that Marinelloʹs 

12    case is not one of the ʺrare situationsʺ contemplated in the Guidelines in which a 

13    defendant ʺmay clearly demonstrate an acceptance of responsibility for his 

14    criminal conduct even though he exercises his constitutional right to a trialʺ—for 

15    instance, by ʺgo[ing] to trial to assert and preserve issues that do not relate to 

16    factual guilt.ʺ  See id. cmt. 2.  Marinello proceeded to trial on the theory that he 

17    lacked the requisite mens rea to commit the omnibus clause violation, an issue of 

18    factual guilt.  It was only in post‐trial briefing that Marinelloʹs legal argument 



                                                42 
       
                                                                                               15‐2224 
                                                                           United States v. Marinello, II 

 1    pertaining to the elements of an omnibus clause violation and the Kassouf rule 

 2    was first raised.  In our view, it was reasonable for the district court to deny a 

 3    reduction for acceptance of responsibility in these circumstances.  See id. (stating 

 4    the acceptance of responsibility adjustment ʺis not intended to apply to a 

 5    defendant who puts the government to its burden of proof at trial by denying the 

 6    essential factual elements of guilt, is convicted, and only then admits guilt and 

 7    expresses remorseʺ); cf. United States v. Melot, 732 F.3d 1234, 1244‐45 (10th Cir. 

 8    2013) (concluding that the district court clearly erred in applying the acceptance 

 9    of responsibility reduction where the defendant went to trial ʺso he could 

10    challenge the mens rea element of the crimes charged in the indictment,ʺ 

11    including a violation of section 7212(a)ʹs omnibus clause).18   


                                                                  
          Three additional considerations under U.S.S.G. § 3E1.1 bolster the district courtʹs 
          18

      conclusion on this score.  First, ʺprior to adjudication of [his] guilt,ʺ no ʺvoluntary 
      restitution paymentʺ to the IRS had been made.  See id. cmt. 1(C).  Second, Marinello did 
      not timely manifest acceptance of responsibility:  He stated that he ʺnever got aroundʺ 
      to paying his taxes instead of admitting to his guilt during his interview with Agent 
      Klimczak, August 6, 2014 Trial Tr. at 172 (Appʹx 181), and he persisted in denying 
      responsibility for the section 7212(a) count while his PSR was being prepared.  See 
      U.S.S.G. § 3E1.1 cmt. 1(H) (providing that ʺtimelinessʺ is a consideration for 
      determining whether a defendant has accepted responsibility).  Even during the 
      sentencing proceedings, he told the court that the Probation Office ʺc[ould]nʹt add a 
      column of numbers togetherʺ to calculate the total tax loss, and blamed his misconduct 
      on feeling ʺoverwhelmed by the job.ʺ  Sentencing Tr. at 19‐20 (Appʹx 573‐74).  Third, the 
      district courtʹs application of a U.S.S.G. § 3C1.1 enhancement for obstruction of justice 
      ʺordinarily indicates that the defendant has not accepted responsibility for his criminal 
       
                                                                     43 
       
                                                                                                                                                                       15‐2224 
                                                                                                                                                   United States v. Marinello, II 

1                  We therefore conclude that the district court did not commit procedural 

2    error by using the manner of calculating the tax loss and restitution amounts that 

3    it did, or by deciding not to apply a two‐level reduction to Marinelloʹs base 

4    offense level for acceptance of responsibility. 

5                                                                               CONCLUSION 

6                  For the foregoing reasons, the judgment of the district court is AFFIRMED. 




                                                                                                                                                                                                     
     conduct,ʺ see U.S.S.G. § 3E1.1 cmt. 4.  Marinello offers no reason to conclude that this is 
     an ʺextraordinary case[]ʺ warranting ʺadjustments under both §§ 3C1.1 and 3E1.1.ʺ  See 
     id. 

                                                                                                 44